PD-0143-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                     Transmitted 9/3/2015 4:23:28 PM
September 3, 2015                                                      Accepted 9/3/2015 4:29:29 PM
                                                                                      ABEL ACOSTA
                           Cause No. PD-0143-15                                               CLERK
                       COURT OF CRIMINAL APPEALS
                               OF TEXAS

   CYNTHIA AMBROSE,                        §
          Appellee/Petitioner,             §
                                           §      FROM THE FOURTH
   vs.                                     §      COURT OF APPEALS
                                           §      SAN ANTONIO, TEXAS
   THE STATE OF TEXAS,                     §      04-13-00788-CR
          Appellant/Respondent.            §

     PETITIONER’S NOTICE OF APPEARANCE AT ORAL ARGUMENT

  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


          Now comes the CYNTHIA AMBROSE, Petitioner, by and through her

  undersigned counsel, Dayna L. Jones, and hereby gives notice to the Court that the

  undersigned counsel will appear on October 7, 2015 at 9 a.m. and present oral

  argument.

                                       Respectfully submitted:

                                       ___/s/ Dayna L. Jones______
                                       DAYNA L. JONES
                                       Bar No. 24049450
                                       LAW OFFICE OF DAYNA L. JONES
                                       1800 McCullough
                                       San Antonio, Texas 78212
                                       (210) 255-8525 office
                                       (210) 223-3248 facsimile

                                       Attorney for Petitioner,
                                       CYNTHIA AMBROSE
                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above foregoing Unopposed Motion for

Extension of Time to File Brief has been served via e-mail through the EFSP

Electronic Filing System, to S. Patrick Ballantyne, Assistant Criminal District

Attorney, sballantyne@bexar.org, on this the 3rd day of September, 2015.

                                     By: ___/s/ Dayna L. Jones______
                                           DAYNA L. JONES